Citation Nr: 0108128	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  97-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to April 
1978.  

This matter arises from rating decisions of May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which initially denied the veteran's 
claim for an evaluation in excess of 10 percent for his 
service-connected PTSD.  The veteran filed a timely appeal, 
but before the case was referred to the Board of Veterans' 
Appeals (Board) for resolution, his assigned disability 
rating was increased to 50 percent.  He now contends that the 
severity of his PTSD is greater than currently reflected by 
the 50 percent evaluation.  The case is now before the Board.  
See generally AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

As noted, the veteran is service-connected for PTSD, and he 
contends that the severity of that disability is greater than 
the currently assigned 50 percent evaluation.  The veteran 
maintains that he is unable to obtain or retain gainful 
employment due to his PTSD.  Historically, service connection 
for PTSD was granted by an August 1993 rating decision, and a 
10 percent evaluation was assigned, effective from January 
12, 1993.  In January 1997, the veteran filed a claim for an 
increased rating.  That claim was denied by rating decisions 
of May 1997.  

The veteran appealed the May 1997 rating decisions, and 
during the course of his appeal, he was assigned a 30 percent 
evaluation for PTSD, effective from January 24, 1997, by a 
March 1998 rating decision.  The veteran submitted additional 
treatment records and underwent an additional VA rating 
examination, and by a rating decision of September 2000, was 
assigned a 50 percent evaluation, effective from January 24, 
1997.  

Through his representative, the veteran, in his Brief on 
Appeal of February 2001, has asserted that the VA has failed 
to comply fully with the revised duty to assist requirements 
as set forth in the newly enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The veteran pointed out that polysubstance abuse was 
a major component of his overall disability picture.  In that 
regard, he offered that the United States Court of Appeals 
for the Federal Circuit had recently held in Allen v. 
Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001) that increased 
compensation may be paid for alcohol or substance abuse 
disorders that arose secondary to a service-connected 
psychiatric disorder or as evidence of increased severity of 
service-connected PTSD.  In addition, he contended that the 
VA examiner who conducted the most recent VA rating 
examination did not conduct a proper review of the relevant 
medical evidence contained in his claims file, and that the 
examiner failed to adequately support or offer any rationale 
for the conclusions reached in the examination report.  

The Board notes that in light of the court's holding in 
Allen, supra, additional development of the case is 
necessary.  The Board observes that in reaching its decision, 
the Federal Circuit stated, that 38 U.S.C. § 1110 "when read 
in light of its legislative history, does not preclude a 
veteran from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability."  Id. at 2.  The Board notes 
that on most recent VA examination in July 2000, the examiner 
noted that the veteran's polydrug dependence had been in 
remission for the preceding two months.  However, the Board 
finds, therefore, that inasmuch as the clinical treatment 
records dating from January 1992 through November 1998 show 
that polysubstance abuse and inpatient treatment constitute a 
large component of the veteran's overall disability picture, 
a determination as to the extent to which the veteran's 
polysubstance abuse is a component of his service-connected 
disability must be made.  

In addition, the Board notes that the report of the most 
recent July 2000 rating examination does not fully address 
the applicable rating criteria for the veteran's PTSD 
disability.  Accordingly, the Board finds that the veteran 
should be scheduled to undergo a VA rating examination in 
which the criteria for evaluating PTSD and other psychiatric 
disabilities, as set forth at 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000) are addressed.  In addition, the RO should 
ensure that all notice and duty to assist requirements set 
forth in the VCAA have been met.  

Therefore, the case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
health care providers who have treated 
him for his PTSD and/or polysubstance 
abuse since the time of the last request 
for such material.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such documents not currently of 
record.  It is not necessary to obtain 
additional duplicate treatment records.  
If no further records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by a panel of two 
psychiatrists, if possible, to determine 
the full nature and severity of his 
service-connected PTSD disability.  Any 
and all indicated studies and/or tests 
should be performed.  The veteran's 
claims file must be made available to the 
examiners for review in advance of the 
scheduled examination.  Specifically, the 
examiners are requested to review the 
veteran's claims file, and after 
conducting a thorough psychiatric 
examination and conferring, should offer 
an opinion as to the extent to which 
since 1997, if any, that the veteran's 
polysubstance abuse is a component of or 
impacts upon his service-connected PTSD, 
or if such polysubstance abuse was 
incurred secondary thereto.  If the 
veteran's polysubstance abuse is not 
found to be related to his service-
connected PTSD disability, the examiners 
should so indicate.  The examiners should 
also address the rating criteria set 
forth at 38 C.F.R. § 4.130, Diagnostic 
Code 9411, in assessing the severity of 
the veteran's PTSD disability.  Complete 
rationales for all opinions expressed 
should be included in the typewritten 
examination report.  In addition, any 
medical opinions offered must be 
reconciled with all other relevant 
medical opinions of record.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




